                                              Case 5:20-cv-04658-BLF Document 8 Filed 09/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                        UNITED STATES DISTRICT COURT
                                   9                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           KENNETH ALLAN COOPER,                                               Case No. 20-cv-04658 BLF (PR)
                                  11
                                                             Plaintiff,                                        ORDER SUA SPONTE GRANTING
                                  12                                                                           EXTENSION OF TIME TO FILE
Northern District of California




                                                    v.
 United States District Court




                                                                                                               COMPLETE APPLICATION TO
                                  13                                                                           PROCEED IN FORMA PAUPERIS
                                           KATHLEEN ALLISON,
                                  14
                                                            Defendant.
                                  15

                                  16
                                  17            On July 13, 2020, Plaintiff, a state prisoner proceeding pro se, filed a civil rights
                                  18   complaint pursuant to 42 U.S.C. § 1983, against prison officials at San Quentin State
                                  19   Prison.1 Dkt. No. 1. On the same date, the Clerk sent Plaintiff a notice that he must either
                                  20   pay the full filing fee or file an application to proceed In Forma Pauperis (“IFP”) in order
                                  21   to proceed with this action. Dkt No. 4. On August 24, 2020, Plaintiff filed a letter
                                  22   informing the Court that he was unable to get his IFP form back from his counselor,
                                  23   and inquiring whether the application was filed. Dkt. No. 7.
                                  24            Plaintiff is advised that no IFP has been filed in this matter. In the interest of
                                  25   justice, the Court sua sponte grants Plaintiff an extension of time to file a complete IFP
                                  26
                                  27
                                       1
                                           This matter was reassigned to this Court on August 19, 2020. Dkt. Nos. 5, 6.
                                  28   Order Sua Sponte Granting EOT to file Complete IFP
                                       \\156.128.38.232\data\Users\PRO-SE\BLF\CR.20\04658Cooper_eot-ifp.docx
                                             Case 5:20-cv-04658-BLF Document 8 Filed 09/02/20 Page 2 of 2




                                   1   application along with the supporting documents. Plaintiff shall file a complete IFP
                                   2   application no later than twenty-eight (28) days from the filing date of this order.
                                   3   Failure to file a complete IFP application in the time provided shall result in this action
                                   4   being dismissed without prejudice and without further notice to Plaintiff.
                                   5            IT IS SO ORDERED.
                                   6   Dated: ___6HSWHPEHU___                                          ________________________
                                                                                                               BETH LABSON FREEMAN
                                   7
                                                                                                               United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                  26
                                       Order Sua Sponte Granting EOT to file Complete IFP
                                  27   \\156.128.38.232\data\Users\PRO-SE\BLF\CR.20\04658Cooper_eot-ifp.docx


                                  28
